        Case 3:17-cr-00533-EMC Document 1563 Filed 03/10/21 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF CALIFORNIA

                                     CRIMINAL MINUTES

 Date: March 10, 2021                  Time: 2:40-3:05=             Judge: EDWARD M. CHEN
                                             25 Minutes

 Case No.: 17-cr-00533-EMC-1           Case Name: USA v. Jonathan Joseph Nelson
Attorney for Government: Ajay Krishnamurthy
Attorneys for Defendant: Jai Gohel, Richard Novak
Defendant: [X] Present by audio [ ] Not Present
Defendant's Custodial Status: [ ] In Custody [ ] Not in Custody

  Deputy Clerk: Angella Meuleman                          Court Reporter: Jo Ann Bryce
  Interpreter:                                            Probation Officer: Nelson Barao

                       PROCEEDINGS HELD BY ZOOM WEBINAR

[1517] Motion to Modify Conditions of Release – Held.

                                           SUMMARY

Parties stated appearances and proffered argument. Defense counsel confirmed defendant’s
appearance by phone.

Defense counsel reported defendant has a painting contractor business, Nelson Bros. Painting,
wherein his son, Jonathan Nelson, Jr., is managing projects. There are several big upcoming
projects defendant’s son needs his father’s hands-on help with regarding day-to-day activities and
is currently unable to without being physically present on the jobsite as stated on the record. Court
directed defense counsel to provide USPO with further documentation verifying contracts
described in Defendant’s supporting papers.

Current sureties for this defendant are Steven Nelson and Tracy Nelson (defendant’s brother and
sister). Court directed counsel to speak with Jonathan Nelson Jr. regarding assigning him as co-
custodial and surety for his father and if he agrees to take on that responsibility, the USPO is to
interview him for that purpose.

Government is happy to revisit the issue once Mr. Nelson, Jr. is interviewed and it has more
information, but it further opposes citing concern for safety of undisclosed witnesses.
Additionally, Government cites the fact that defendant’s son is also involved in a known criminal
enterprise.

Parties to return for further hearing on 3/24/2021 at 9:00AM.

CASE CONTINUED TO: March 24, 2021 at 9:00AM for Further Motion Hearing.
